IN THE
                         TENTH COURT OF APPEALS


                                No. 10-12-00166-CR
AMBER SHOTWELL,                                           Appellant
v.
THE STATE OF TEXAS,                                       Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2010-933-C2


                                      ORDER


        The Court issued an opinion and judgment in this appeal on July 11, 2013. The

Court previously granted one extension of time to file a motion for rehearing. In a

second motion filed on August 26, 2013, appellant requests an additional 30 days to file

her motion for rehearing until September 25, 2013.

        Appellant’s motion is granted. Her Motion for Rehearing is due September 25,

2013.



                                        PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed September 5, 2013




Shotwell v. State                          Page 2